 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 1 of 9 PageID #: 43
                                                                                                                                       Filed 7/28/2020 9:12 AM
                                                                                                                                       Lindsey Smith, District Clerk
                                                                                                                                       Panola County, Texas
                                                                                                                                       By: April Ham,
                                                                                                                                       Deputy Clerk
                                                                                                                                       2020-232
                                                                   CAUSE NO. 2020-232

Michael Fields, Vickie Grant,                                                               §             IN THE COUNTY COURT AT LAW
Jessica Matlock, and Kelly Reese                                                            §
                                                                                            §
        Plaintiffs                                                                          §
                                                                                            §
VS.                                                                                         §                              NUMBER
                                                                                            §
Tommy Brown, Micah Fenton, and Felicia                                                      §
Alexander,                                                                                   §
                                                                                             §
        Defendants                                                                           §                      PANOLA COUNTY, TEXAS


                                                                       ORIGINAL PETITION

       Michael Fields, Vickie Grant, Jessica Matlock, and Kelly Reese (" Plaintiffs") complain of

Tommy Brown, Micah Fenton, and Felicia Alexander (collectively "Defendants") and will

respectfully show the Court the following:

                                                                                            I.

                                                                         NATURE OF ACTION

       I.                 This is an action to recover damages after Plaintiffs contracted COVID-19 while

working at Tyson's meatpacking plant in Carthage, Texas.

                                                                                           II.

                                                                                DISCOVERY

       2.                 Discovery in this matter may be conducted under Level 2 of the Texas Rules of

Civil Procedure.

                                                                                           III.

                                                                   JURISDICTION AND VENUE

       3.                 Plaintiffs claims arise under the laws of Texas.



                                                                                                           A TRUE COPY
                  ,,...   -·- -                                                                    of the original hereof, I certify
             / .:-:::_ ..\ \
            .      . ' . .· •>._\\\\ C·          ,;"'[f':fT                ~ ,, C OP~I
                                                              ·'f;- f. F."""
                                                                                                           Lind sey Smith
                                                          .!l 1, J c Ji.-i'.L>
                                                 u_.._ ,..J,               1 . ~-H . .ti
            "           ·
                               ·_ .   -· G •.
                            ·:· ··: · .~ 1-.) '.' :rn
                                                               I      "' ·'-, C}
                                                                     01
                                                                                                     DISTRICT COURT CLERK
                                                                                                     p OLA couN - 'TEXAS
            ,.~ / · _. .,_ . ,'. J!             '"'-='--·      -              -
              '-¼<..~.,;/                                                                         By _ !L,l~~~~~~.,----
 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 2 of 9 PageID #: 44




        4.        The Court has jurisdiction over this case because Plaintiffs seek damages within

the jurisdictional limits of this Court. Specifically, Panola County Court at Law has concurrent

jurisdiction per Section 25.1852 of the Texas Government Code. Plaintiffs invoke the Court' s

concurrent jurisdiction. Additionally, Plaintiffs bring their claims under Texas state law and do not

seek to make any claims that are pre-empted by federal law. Put differently, Plaintiffs allege that

Defendants failed to provide them with a safe place to work and failed to follow appropriate

guidelines and recommendations to avoid the spread of COVID-19.

        5.        Further, this case is not removable because Plaintiffs have not made any federal

claims and complete diversity of citizenship is lacking because Plaintiffs and Defendants are

citizens of the state of Texas.

        6.        Venue is proper in this County pursuant to Texas Civil Practice and Remedies Code

Section 15.002(a)(3) because one or more Defendants either resides in this County. Venue is also

proper under Texas Civil Practice and Remedies Code Section 15.002(a)(l) because the acts or

omissions giving rise to this suit occurred in this County.

                                                  IV.

                                               PARTIES

        7.        Plaintiff Michael Fields is a resident of Texas. Plaintiff worked at Tyson's

Carthage, Texas facility and contracted COVID-19 because of the unsafe working conditions at

the Carthage, Texas facility.

        8.        Plaintiff Vickie Grant is a resident of Texas . Plaintiff worked at Tyson's Carthage,

Texas facility and contracted COVID-19 because of the unsafe working conditions at the Carthage,

Texas facility.




                                                   2
Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 3 of 9 PageID #: 45




        9.        Plaintiff Jessica Matlock is a resident of Texas. Plaintiff worked at Tyson's

Carthage, Texas facility and contracted COVID-19 because of the unsafe working conditions at

the Carthage, Texas facility.

        10.       Plaintiff Kelly Reese is a resident of Texas. Plaintiff worked at Tyson's Carthage,

Texas facility and contracted COVID-19 because of the unsafe working conditions at the Carthage,

Texas facility.

        11.       Defendant Tommy Brown is a resident of Texas and was the Plant Manager for the

Tyson facility in Carthage, Texas. Mr. Brown can be served with process at his place of woi-k,

1484 NE Loop, Carthage, Texas 75633, or wherever he may be found.

       12.        Defendant Micah Fenton is a resident of Texas and was the Plant Safety Manager

for the Tyson facility in Carthage, Texas. Mr. Fenton can be served with process at his home

address of 164 County Road 288, Carthage, Texas 75633, or wherever he may be found.

        13.       Defendant Felicia Alexander is a resident of Texas and was the Production Shift

Manager for the Tyson facility in Carthage, Texas. Ms. Felicia Alexander can be served with

process at her home address of 5153 US Hwy 79 N, De Berry, Texas 75639, or wherever she may

be found.

                                                  V.

                                               FACTS

       14.        Plaintiffs worked at the Tyson meatpacking plant in Carthage, Texas. In spring of

2020, the COVID-19 pandemic began sweeping the United States. Many States and Counties

began implementing proactive safety measures to prevent the spread of COVID-19.

       15.        In Texas, Governor Abbott issued a stay-at-home order for the State of Texas that

took effect on April 2, 2020. Despite the stay-at-home order, Plaintiffs were required to continue


                                                                             /
                                                  3

                                                                           \,.._
                                                                                   -~ ·- ,.,,.,.
 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 4 of 9 PageID #: 46




working at the Tyson meatpacking plant in Carthage, Texas, after April 2, 2020. Plaintiffs also

worked at the Carthage, Texas, meatpacking plant prior to April 2, 2020.

         16.       Both prior to April 2, 2020, and after April 2, 2020, Tyson failed to take adequate

precautions to protect the workers at its meatpacking facilities, including the Carthage, Texas,

meatpacking facility. Even when the rest of the country and the State of Texas were taking

significant precautions to prevent the spread of COVID-19 even prior to April 2, 2020, Tyson did

not do the same thing. And even after April 2, 2020, Tyson still required its employees to come to

work and did not provide adequate precautions or protections to help protect its employees from

COVID-19.

         17.      Defendants Tommy Brown (the Plant Manager), Micah Fenton (Plant Safety

Manager), and Felicia Alexander (Production Shift Manager) were directly responsible for

implementing a safe work environment at Tyson's Carthage, Texas, meatpacking plant. 1 These

Defendants were also directly responsible for implementing and enforcing adequate safety

measures to prevent the spread of COVID-19 to the Tyson employees working at the Carthage,

Texas, meatpacking plant. Defendants Tommy Brown, Micah Fenton, and Felicia Alexander failed

to provide a safe working environment to Plaintiffs. As a direct result of the negligence and gross

negligence of Defendants, Plaintiffs contracted COVID-19 at the Carthage, Texas, meatpacking

plant and have experienced significant injuries as a result.

         18.      Thousands of Tyson employees have been exposed to COVID-19 at Tyson's

meatpacking facilities. Upon information and belief, at least 7,100 Tyson employees have

contracted COVID-19, and at least 24 employees have died as a result of exposure to COVID-19



1 Tyson
        Foods chose not to obtain workers compensation insurance in the State of Texas. Thus, Tyson and its agents
(the named Defendants in this lawsuit) are liable to Plaintiff for her personal injuries sustained in the course and scope
of her employment.                                                                         --
                                                                                                     ·---   - ------~
                                                                                                                  .. .    --· -..-.--
                                                                                                                   '-;...;-3_·•-•'<.
                                                           4

                                                                                                 .
                                                                                          '•···· _
                                                                                                        -   ---
                                                                                                              Lf       .._,;_.,
                                                                                                                                  .-c
 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 5 of 9 PageID #: 47




at Tyson's meatpacking facilities.

       19.     In Texas, Tyson chose not to provide its employees with workers compensation

insurance. Instead, Tyson has implemented a program called WISP, or Workplace Injury

Settlement Program, wherein Tyson pressures employees to sign releases before providing injury

benefits. In many cases, Tyson then pays limited, if any benefits, once its employees have signed

away their right to sue.

       20.     Tyson's conduct, effectuated through the named Defendants in this lawsuit, was

negligent and grossly negligent and was the cause of the underlying incident.

                                                  VI.

                                          CAUSES OF ACTION

   A. Negligence and Gross Negligence against all Defendants.

        21.    Plaintiffs repeat and re-allege each allegation contained above.

        22.    Defendants are negligent and grossly negligent for the following reasons:

               a.      Failed to provide a safe work environment.

               b.      Requiring Plaintiffs to continue working at the meatpacking plant when it

                       was no longer safe to do so due to COVID-19;

               c.      Failed to provide adequate PPE to the workers at the meatpacking plant;

                d.     Failed to implement adequate precautions and social distancing at the

                           meatpacking plant;

                e.         Failed to follow guidelines set forth by the WHO and CDC with regard to

                           COVID-19 at the meatpacking plant;

                f.         Failed to warn of the dangerous conditions at the meatpacking regarding

                           COVID-19;

                g.         Failure to properly train Tyson employees at the meatpacking plant;

                                                    5
 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 6 of 9 PageID #: 48




               h.     Failure to provide adequate medical treatment;

               1.     Allowed and required individuals who were infected with COVID-19 to

                       continue to work at the meatpacking plant, infecting other individuals; and

               j.     Other acts deemed negligent and grossly negligent.

       23.     Defendants owed Plaintiffs a legal duty of the foregoing.

       24.     Defendants breached these duties, and as a direct and proximate result of

Defendants' breaches of duty caused serious bodily injury to Plaintiffs, resulting in the following

damages: physical pain, mental anguish, physical impairment, past and future medical expenses,

loss of earning capacity, and loss of services. Because of the severity and degree of Plaintiffs'

injuries, Plaintiffs' will incur significant future medical expenses as a result of Defendants'

negligent and grossly negligent conduct.

       25.     Further, Defendants are liable for their grossly negligent conduct. Defendants'

actions and/or omissions, when viewed objectively, exposed Plaintiffs to an extreme degree ofrisk

with no regard for the probability and magnitude of the potential harm. Defendants also had actual,

subjective awareness of the risk involved, yet chose to proceed in conscious indifference to the

rights, safety, and welfare of Plaintiffs. Thus, Plaintiffs are entitled to exemplary damages against

Defendants.

                                               VII.

                                            DAMAGES

       26.     As a result of said occurrences, Plaintiffs sustained severe injuries to their bodies,

lungs, and respiratory system in general, which resulted in physical pain, mental anguish, and other

medical problems. Plaintiffs have sustained severe pain, physical impairment, discomfort, mental




                                                 6                                               ·-   ----·.
                                                                                              ,~ - , .-· d ·.
                                                                                                               -· ·- --
                                                                                         . __(O____ -· . __L_
 Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 7 of 9 PageID #: 49




anguish, and distress. In all reasonable probability, Plaintiffs' physical pain, physical impairment

and mental anguish will continue indefinitely.

       27.     Plaintiffs are also entitled to punitive damages because the aforementioned actions

of Defendants were grossly negligent. Plaintiffs' injuries were caused by malicious, willful,

reckless, or wanton acts or omissions of Defendants, or alternatively the gross negligence of

Defendants' employees, agents or representatives.

                                                 VIII.

                                             JURY TRIAL

       28.     Plaintiffs hereby request a trial by jury on all claims and submit their jury fee

herewith.

                                                  IX.

                                              PRAYER

       29.     Plaintiffs pray that this citation issue and be served upon Defendants in a form and

manner prescribed by law, requiring Defendants appear and answer, and that upon final hearing,

Plaintiffs have judgment against Defendants in a total sum in excess of the minimum jurisdictional

limits of this Court, plus pre-judgment and post-judgment interests, all costs of Court, and all such

other relief to which Plaintiffs show themselves justly entitled. As required by Rule 4 7 of the Texas

Rules of Civil Procedure, Plaintiffs affirmatively s_tate that they seek damages in excess of

$1,000,000 and pray for relief and judgment, as follows:

               a.      Compensatory damages against Defendants;

               b.      Actual damages;

               c.      Consequential damages;

               d.      Pain and suffering;



                                                   7
Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 8 of 9 PageID #: 50




         e.    Exemplary damages;

         f.    Past and future mental anguish;

         g.    Past and future impairment;

         h.    Past and future disfigurement;

         i.    Loss of wages past and future;

         j.    Loss of earning capacity;

          k.   Interest on damages (pre- and post-judgment) in accordance with law;

          l.   Plaintiffs' reasonable attorneys' fees;

          m.   Costs of court;

          n.   Expert witness fees;

          o.    Costs of copies of depositions; and

          p.    Such other and further relief as the Court may deem just and proper.




                                                                     .---::··--,.
                                                                                           -   -·   ··--•·   ----·   ..-   .----
                                           8                                        -- .             . .- .           -·-,9.··- .
                                                                                    ·. :;· _3-____ r_ • ____
Case 6:20-cv-00475-JCB Document 2 Filed 08/28/20 Page 9 of 9 PageID #: 51




                                Respectfully Submitted,

                                ARNOLD & ITKIN LLP

                                Isl Kurt Arnold

                                 Kurt Arnold
                                 SBN: 24036150
                                 karno ld@arno Id itkin.com
                                 Caj Boatright
                                 SBN: 24036237
                                 cboatright@arnolditkin.com
                                 Roland Christensen
                                 SBN: 24101222
                                 rchristensen@arnolditkin.com
                                 Joseph McGowin
                                 SBN: 24117268
                                 jmcgowin@arnolditkin.com
                                 Claire Traver
                                 SNB: 24115871
                                 ctraver@arnolditkin.com
                                 6009 Memorial Drive
                                 Houston, Texas 77007
                                 Tel: 713.222.3800
                                 Fax: 713.222.3850
                                 kbateam@arnolditin.com
                                 e-service@arnolditkin.com

                                 &

                                 WHEELER & HUGHES
                                 10 I Tenaha Street
                                 P. 0. Box 1687
                                 Center, Texas 75935
                                 Telephone No.: (936) 598-2925
                                 Facsimile No .: (936) 598-7024
                                 Isl Christopher Hughes
                                 Christopher C. Hughes
                                 Texas Bar No. 24074452
                                 Isl Don Wheeler
                                 Don Wheeler
                                 Texas Bar No. 21256200

                                 ATTORNEYS FOR PLAINTIFFS




                                     9
                                                                  __q ---- ..,_ .-~
                                                                                  9.
